Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

  RENZO BARBER I,

               Plaintiff,

               vs.

  CHESEMOMENT CORPORATION, a
  Florida Profit Corporation d/b/a CEVICHE
  PERU, GILBERTO SHIU PIN WONG and
  WAI YIN WONG, Individuals,

            Defendants.
  _______________________________/

                                     COMPLAINT

  Plaintiff RENZO BARBER I (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues CHESEMOMENT CORPORATION
  d/b/a CEVICHE PERU (“CEVICHE PERU”), GILBERTO SHIU PIN WONG, (“G.
  WONG”) and WAI YIN WONG (“W. WONG”) (hereinafter, collectivel y referred to
  as “Defendants”), for declaratory and injunctive relief; for discrimination based
  on disabilit y; and for the resultant attorney's fees, expenses, and costs
  (including, but not limit ed to, court costs and expert fees), pursuant to 42
  U.S.C. §12181 et. seq., ("AMER ICANS WITH DISABILITIES ACT OF 1990,"
  or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant s’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.



                                             1
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 2 of 11



  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in MIAMI-
  DADE Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local
  Rules of the United States District Court for the Southern District of Florida,
  this is the designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBER I, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Ceviche Peru (“Subject Facility”), Plaintiff suffered from a
  “qualified disabilit y” under the ADA, and requir ed the use of a wheelchair for
  mobilit y. Specifically, Plaintiff suffers from paraplegia due to a severed T4 and
  T5, and is therefore confined to his wheelchair. The Plaintiff personall y visited
  Ceviche Peru, but was denied full and equal access, and full and equal enjoyment
  of the facilities, services, goods, and amenities within Ceviche Peru, which is the
  subject of this lawsuit. The Subject Facilit y is a restaurant and Plaintiff wanted
  to purchase food and beverages , but was unable to due to the discriminatory
  barriers enumerated in Paragraph 15 of this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBER I, is an advocate of the
  rights of similarl y situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, CEVICHE PERU, G. WONG and W. WONG are authorized to
  conduct business and are in fact conducting business within the State of Flori da.
  The Subject Facility is located at 666 NE 167th Street, Miami, FL 33062. Upon
  information and belief, CEVICHE PERU is the lessee and/or operator of the Real
  Propert y and therefore held accountable of the violations of the ADA in the
  Subject Facilit y wh ich is the matt er of this suit. Upon information and belief, G.
  WONG and W. WONG are the owners and lessors of the Real Propert y where the
  Subject Facilit y is located and therefore held accountable for the violations of

                                                2
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 3 of 11



  the ADA in the Subject Facilit y whic h is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re -alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26 , 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, tha t:

        i. some 43,000,000 Americans have one or more physical or mental
          disabilit y, and this number shall increase as the population continues to
          grow and age;

        ii. historicall y, societ y has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, ho using, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv. individuals with disabilities            continuall y suffer    forms of
          discrimination,    inclu ding:    outright    intentional   exclusion;  the
          discriminatory     effects     of   architectural,     transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregatio n, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and

                                            3
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 4 of 11



            prejudice denies people with disabilities the opportunit y to compete on
            an equal basis and to pursue those opportunities for which this countr y
            is justifiabl y famous, and costs the United States billions of dollars in
            unnecessary expenses resulting from dependency and non -productivit y.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards address ing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authorit y, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis b y
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disabilit y with regards
  to the     full   and   equal    enjoyment      of    the   goods,   services,   facilities, or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a p lace of public accommodation. Ceviche
  Peru is a place of public accommodatio n by the fact it is an establishment that
  provides goods/services to the general public, and therefore, must compl y with
  the ADA. The Subject Facilit y is open to the public, its operations affect
  commerce, and it is a restaurant. See 42 U.S.C. Sec. 12181 ( 7) and 28 C.F.R.
  36.104. Therefore, the Subject Facilit y is a public accommodation that must
  compl y with the ADA.


  11.   The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advan tages
  and/or accommodations at Ceviche Peru located at 666 NE 167th Street, Miami, FL
  33062, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
  failing     to    remove        architectural       barriers   pursuant     to    42    U.S.C.

                                                  4
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 5 of 11



  §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
  and equal access to the facilit y and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facilit y within the next six
  months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facilit y. Th erefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
  Department of Justice, Office of the Att orney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibilit y
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personall y encountered and/or has

  knowledge of:

           a) The parking facilities do not provide a compliant accessible parking space. 2010

               ADA Standards 502.1




                                              5
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 6 of 11



           b) The front (north) parking facility has four (4) marked standard parking spaces and

              the rear (south) parking facility has seven (7) marked standard parking spaces.

              There are zero (0) accessible parking spaces. One (1) compliant accessible

              parking space with adjacent access aisle is required. 2010 ADA Standards 208.2

           c) The parking facilities do not provide directional and informational signage to a

              compliant accessible parking space. 2010 ADA Standards 216.5

           d) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.3

           e) The rear entrance door is non-compliant. There is a vertical change in level (step)

              located from the parking lot ground surface up to the rear entrance door creating a

              barrier for persons with disabilities from safely entering the premises. Changes in

              level of 1/4 inch high maximum are permitted to be vertical.2010 ADA Standards

              303.2

           f) The rear entrance door has a non-compliant knob type door handle. Operable

              parts must be operable with one hand and not require tight grasping, pinching, or

              twisting of the wrist. 2010 ADA Standards 309.4

           g) The rear parking lot does not provide an existing accessible route to help persons

              with disabilities safely maneuver through the parking facilities. Accessible routes

              must connect parking spaces to accessible entrances. In parking facilities where

              the accessible route must cross vehicular traffic lanes, marked crossings enhance

              pedestrian safety, particularly for people using wheelchairs and other mobility

              aids. 2010 ADA Standards 502.3



                                               6
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 7 of 11



           h) The facility does not provide compliant directional and informational signage to

               an accessible route which would lead to an accessible entrance. Where not all

               entrances comply, compliant entrances must be identified by the International

               Symbol of Accessibility. Directional signs that indicate the location of the nearest

               compliant entrance must be provided at entrances that do not comply. 2010 ADA

               Standards 216.6

           i) Existing facility does not provide a compliant accessible route to the main

               entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

  16.   Upon information and belief there are other current violations of the ADA
  at Ceviche Peru. Only upon full inspection can all violations be identified.
  Accordingl y, a complete list of violations will require an on -site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readil y achievable and technicall y
  feasible. To date, the readil y achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to compl y with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. P laintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42


                                                7
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 8 of 11



  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facilit y until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facilit y to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honor able Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facilit y;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such othe r and further relief as it deems
  necessary, just and proper.



                                            8
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 9 of 11



  Dated this July 08, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff, RENZO BARBERI




                                        9
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

  RENZO BARBER I,

               Plaintiff,

               vs.

  CHESEMOMENT CORPORATION, a
  Florida Profit Corporation d/b/a CEVICHE
  PERU, GILBERTO SHIU PIN WONG and
  WAI YIN WONG, Individuals,

            Defendants.
  _______________________________/

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 08, 2019, I electronically filed the
  Complaint along with a Summons for each Defendant with t he Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specif ied via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who ar e not authorized
  to receive electronicall y Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff RENZO BARBER I




                                             10
Case 1:19-cv-22794-FAM Document 1 Entered on FLSD Docket 07/08/2019 Page 11 of 11



                                 SERVICE LIST:

    RENZO BARBER I, Plaintiff, vs. CHESEMOMENT CORPORATION, a Florida Profit
    Corporation d/b/a CEVICHE PERU, GILBERTO SHIU PIN WONG and WAI YIN WONG,
                                       Individuals

              United States District Court Southern District Of Florida

                                     CASE NO.


  CHESEMOMENT CORPORATION d/b/a CEVICHE PERU

  REGISTERED AGENT:

  MAYORGA, CESAR DARIO
  660 NE 167 TH STREET
  NORTH MIAMI, FL 33162

  VIA PROCESS SERVER


  GILBERTO SHIU PIN WONG

  17430 SW 33 LN
  MIRAMAR, FL 33029

  VIA PROCESS SERVER


  WAI YIN WONG

  17430 SW 33 LN
  MIRAMAR, FL 33029

  VIA PROCESS SERVER




                                         11
